Citation Nr: 1807083	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-34 052	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
Entitlement to a compensable rating for a bilateral hearing loss disability prior to September 6, 2012.

Entitlement to a  rating in excess of 20 percent for a bilateral hearing loss disability since September 6, 2012.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1961 to June 1988.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the St. Petersburg, Florida Department of Veterans' Affairs (VA) Regional Office (RO).  In an October 2012 rating decision the Veteran was granted a 20 percent rating for hearing loss effective September 6, 2012.  As the maximum benefit allowable was not granted for the bilateral hearing loss, that claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was remanded in January 2017.
 
 
FINDINGS OF FACT
 
1.  Prior to June 24, 2011, the Veteran's bilateral hearing loss was manifested by not worse than a Level IV loss in the right ear and a Level II loss in the left ear.
 
2.  On June 24, 2011, the Veteran's bilateral hearing loss was manifested by a Level IV hearing loss on the right, and a Level VII on the left.  

3.  The appellant's hearing loss has not been worse than that shown on June 24, 2011.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a compensable rating for a bilateral hearing loss prior to June 24, 2011, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2017).
 
2.  The criteria for a 20 percent rating for a bilateral hearing loss effective June 24, 2011 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100.

3.  The criteria for a rating in excess of 20 percent for a bilateral hearing loss since June 24, 2011, have not been met, 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  
 
Evaluation of Bilateral Hearing Loss
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz). 38 C.F.R. § 3.385, Diagnostic Code 6100. 
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85 (2017), Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).
 
An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI(A), whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI(A), whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).
 
A February 2011 VA examination resulted in the following puretone threshold measurements in decibels: 
 
 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Average
RIGHT
40
65
70
80
64
LEFT
25
65
65
75
58
 
Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear.  These findings equate to a Level IV hearing loss pursuant to Table VI.  Average hearing loss for the left ear was 58 which constitutes Level II hearing loss pursuant to 38 C.F.R. § 4.85, Table VI resulting in a noncompensable disability rating. 
 
The Veteran was seen on June 24, 2011 by Marie-Josee Viens, Au.D.  Pure tone thresholds at that examination were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
65
75
85
67.5
LEFT
30
65
65
80
60

Dr. Viens noted the use of the Maryland CNC Word List.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 56 percent in the left ear.  These findings equate to a Level IV hearing loss on the right, and a Level VII on the left.  Pursuant to 38 C.F.R. § 4.85 Table VI these findings warrant a 20 percent rating.

The Veteran's hearing loss was measured again by VA in September 2012, resulting in the following puretone threshold measurements in decibels:
 
 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Average
RIGHT
45
70
75
85
69
LEFT
30
70
70
80
63
 
For this examination speech audiometry measurements resulted in a speech recognition score of 80 percent bilaterally.  For the right ear, average hearing loss was 69 dB which constitutes a Level IV hearing loss under Table IV.  
 
For the left ear, puretone threshold measurements for 1000 Hertz and 2000 Hertz of 30 decibels and 70 decibels  respectively demonstrated an exceptional pattern of hearing loss subject to analysis under 38 C.F.R. §4.86(b).  Using Table VIA for the left ear results in a Level V hearing loss versus a Level IV hearing loss under 38 C.F.R. § 4.85, Table VI.  Advancing this score by one numeral results in a Level VI evaluation.  Applying the Roman numeral readings of IV (right ear) and VI (left ear) to Table VII results in a disability rating of 20 percent.

The appellant was again examined by Dr. Viens in February 2017.  He reported having increased difficulty understanding his wife.  Pure tone thresholds at that examination were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
55
65
70
85
68.75
LEFT
40
70
65
80
63.75

Speech audiometry revealed speech recognition ability of  80 percent in the right ear and of 56 percent in the left ear.  These findings equate to a Level IV hearing loss on the right, and a Level VII on the left.  Pursuant to 38 C.F.R. § 4.85 Table VI these findings warrant a 20 percent rating.

The Veteran's most recent VA hearing evaluation dates from March 2017.  That study revealed:
  
 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Average
RIGHT
50
65
75
85
69 
LEFT
40
70
70
80
65 
 
Speech audiometry revealed a speech recognition ability of 76 percent for each ear.  These findings after applying them to Table VI result in a finding of Level IV hearing loss for both ears.  Where hearing loss in both ears is Level IV, a compensable rating of 10 percent is assigned under Table VII.
 
The March 2017 VA examiner spoke with the Veteran and noted his reported functional difficulties.  She noted that the Veteran's symptoms including increased difficulty understanding his wife, difficulty hearing in noise-filled environments and on the telephone and concluded that his hearing loss impacted his ability to work.  
 
The Veteran contends that his bilateral hearing loss warrants ratings higher than those currently assigned.  The Veteran was assigned a non-compensable evaluation prior to September 6, 2012, and a 20 percent evaluation since September 6, 2012.  

In July 2011, the Veteran's spouse stated that he could not hear their home intrusion alarm when triggered, smoke detectors or a ringing phone.  She also indicated that as the Veteran's hearing had degraded so had his speech.  

The lay statements provided by the Veteran and his spouse describe the severity of his condition.  Reported struggles include difficulties communicating at home, misinterpreting conversations, and anxiety caused by his hearing loss at home and in public which collectively substantiate and support the level of the Veteran's hearing loss and its functional impact. Their statements are consistent with the Veteran's statements made to the March 2017 VA examiner.  

The Veteran reportedly has difficulty hearing conversations in a group setting, needs visual clues to supplement his hearing, has difficulty hearing the television as well as his wife.  However, these symptoms are reflective of the types of functional difficulty that would be expected to be caused by a bilateral hearing loss disability.  Therefore, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the Veteran nor reasonably raised by the record through evidence of the Veteran's service-connected bilateral hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss).  
 
Entitlement to a compensable disability rating for hearing loss prior to September 6, 2012 is contradicted by medical evidence and test results including puretone threshold and Maryland CNC measurements.  The evidence, however, shows that as of June 24, 2011, the appellant was entitled to a 20 percent rating based on the findings from Dr. Viens' examination.

As to whether there is any entitlement to a rating higher than 20 percent the evidence  preponderates against such entitlement.  While the June 2011 and September 2012 studies support the assigned rating, the March 2017 examination results support only a 10 percent rating. The question before the Board, however, is entitlement to an increased rating not the propriety of the current rating.  In any event, the evidence clearly preponderates against entitlement to a rating higher than 20 percent.  

In making this decision the Board has considered the appellant' sincerely held belief that his hearing is worse that currently evaluated, but it is well to recall that "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann.

Finally, the Veteran did file a claim for entitlement to a total disability rating based on unemployability due to service-connected disabilities in November 2012.  That claim was denied in a December 2013 rating decision.  The Veteran did not appeal that decision and it became final.  Since the December 2013 rating decision, the Veteran has not provided any evidence or allegation that his service-connected bilateral hearing loss renders him unemployable.   As such, the Board finds that the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 
ORDER
 
Entitlement to a compensable rating for a bilateral hearing loss disability prior to June 24, 2011 is denied. 

Entitlement to a 20 percent rating for a bilateral hearing loss disability effective June 24, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for a bilateral hearing loss since June 24, 2011 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


